DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species (a) of claims 1, 2 and 5-10 in the reply filed on 19 April 2021 is acknowledged.
Claims 3 and 4 have been cancelled.  Claims 1, 2 and 5-10 are pending.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  When claims are canceled, the remaining claims must not be renumbered (see MPEP §714 C).
Misnumbered claims 3-7 are renumbered 5-9.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation “[a] dry consumer product containing a scoopable, instant protein powder  . . . where said dry consumer product further comprises one of a nutritional supplement, a functional food, or a meal replacement supplement” renders the claim indefinite.  Does Applicant intend to claim wherein said dry consumer product is a nutritional supplement, a functional food, or a meal replacement supplement?
Regarding claim 9, the recitation “wherein said protein powder is incorporated into one or more functional beverages as a nutritional supplement, or one or more functional foods as a nutritional supplement or meal replacement comestible” renders the claim indefinite.  It is not clear if Applicant intends to claim more than one consumer product or wherein the consumer production comprises said protein powder incorporated into a functional beverage or a functional food. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (WO 2012/121611) in view of Kurozawa et al. (“Influence of Spray Drying Conditions on Physicochemical Properties of Chicken Meat Powder”, Drying Technology, 27, (2009), pp. 1248-1257).
Regarding claims 1, 2 and 5-10, Das et al. disclose a dry consumable product comprising a meat protein hydrolysate (Abstract, p. 6/L16-25, p. 18/L1, p. 31/L8-20).  Das et al. disclose that the meat protein hydrolysate is isolated from a meat source and contains 60 to 90% protein (Abstract, p. 7/L1-20, p. 9/L2-5).  Specifically, Das et al. disclose a meat protein hydrolysate isolated from mechanically separated lamb meat having a protein level of 83.4%, fat level of 0.4%, moisture level of 5.0% and ash level of 7.3% and a solubility of 87% (at 1% w/v in water) (p. 17/L10-20). 
Das et al. disclose that the meat protein hydrolysate is spray dried into a powder (p. 19/L6-9).  
Das et al. does not disclose a process for making the meat protein hydrolysate wherein salt is added (p. 19-22/Example 2).   
Das et al. disclose wherein the consumable product can be a dry soup mix, a tablet, a drink (i.e. beverage) or any other form of food or nutraceutical.  Here, a form of nutraceutical could include a meal replacement bar, a granola type sweet or savory snack mix, pretzels, popcorn, potato chips or a cookie.
Given Das et al. disclose a dry soup mix, it necessarily follows that it is designed to be further admixed with water or another liquid.

While Das et al. disclose a meat protein hydrolysate that is spray dried, the reference is silent with respected to agglomerated particles in a size range between 30-100 mesh (i.e. about 150 µm to 560 µm).
Kurozawa et al. teach the influence of spray drying conditions on the physicochemical properties of chicken meat powder (Abstract).  Kurozawa et al. teach that food powder properties can be classified as physical or chemical properties (p. 1248/Introduction).  Kurozawa et al. teach that physical properties include the particle shape, density, porosity, surface characteristics, hardness, diameter, and size (p. 1248/Introduction). Kurozawa et al. teach that particle size is one of the most important physical parameters of powder and can influence flow out of storage bins, the blending of different components, compaction, and the segregation of a mixture, in which smaller particles stay distributed on the bottom and larger particles on top (p. 1248/Introduction).  Moreover, Kurozawa et al. teach as particle size decreases, the increase in particle surface area causes high affinity with moisture and ability to agglomerate during the drying process (p. 1249/Introduction). 
Given Das et al. disclose spray dried meat protein hydrolysate, since Kurozawa et al. teach the impact of spray drying parameters on the physical properties of food powders, e.g. particle size, and the effect of particle size on agglomeration during spray drying and subsequent handling of the powder, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have adjusted, in routine processing, the spray .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,974,326 in view of Das et al. (WO 2012/121611).
U.S. Patent No. 9,974,326 is directed to a scoopable, instant agglomerated protein powder for direct consumer consumption containing at least 70% animal protein, no added salt, and further having agglomerated particles in a size range between 30-100 mesh (claims 1 and 2).  The present application is directed to a composition for direct consumer consumption, comprising a scoopable, instant agglomerated protein powder derived primarily from animal muscle, wherein said protein powder contains at least 70% animal protein, no added salt and further has agglomerated particles in a size range from 30-100 mesh (claims 1-3).
Given the composition for direct consumer consumption of the present invention (claims 1-3) could comprise only a scoopable instant agglomerated protein powder, the present invention is obvious over the scoopable instant agglomerated protein powder of U.S. Patent No. 9,974,326 which allows for any animal protein. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1796